DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compressing device”, “a gas source”, “a first expansion device”, “a second expansion device” and “a routing system” in claims 1 and 11 and "the routing system" and "the compressing device" in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first liquid delivery tube positioned within the first core tank and extending into the liquid refrigerant retained within the first core tank and a second expansion device disposed on the second core tank, such that liquid refrigerant from the first core tank is delivered into the second core tank from the first liquid delivery tube to the second expansion device” in lines 19-22 renders the claim indefinite. If the first liquid delivery tube is positioned within the first core tank and the second expansion device disposed on the second core tank, then it is unclear how the liquid refrigerant delivered or transferred from the first core tank into the second core tank. 
Claim 1 recites the limitation "a second liquid delivery tube positioned within the second core tank and extending into the liquid refrigerant retained within the second core tank and a first expansion device disposed on the first core tank, such that liquid refrigerant from the second core tank is delivered into the first core tank from the second liquid delivery tube to the first expansion device” in lines 25-28 renders the claim indefinite. If the second liquid delivery tube is positioned within the second core tank and the first expansion device disposed on the first core tank, then it is unclear how the liquid refrigerant delivered or transferred from the second core tank into the first core tank.
Claim 11 recites the limitation "the second expansion valve" in section b) lines 4-5 lacks an antecedent basis.
Claim 11 recites the limitation "the first expansion valve" in section c) lines 4-5 lacks an antecedent basis.
Claim 11 recites the limitation "the second expansion valve" in section b) lines 4-5 renders the claim indefinite. It is unclear how it relates with the previously sited limitation “a second expansion device” in line 15 of claim 11.
Claim 11 recites the limitation "the first expansion valve" in section b) lines 4-5 renders the claim indefinite. It is unclear how it relates with the previously sited limitation “a first expansion device” in line 21 of claim 11.
Claim 15 recites the limitation "a high pressure tank" in line 8-9 renders the claim indefinite. It is unclear how it relates with the previously sited limitation “a high pressure tank” in lines 2-3 of the claim.
Claim 15 recites the limitation "passing compressed gas to be liquefied through the liquid refrigerant in the second core tank" in lines 10-11 renders the claim indefinite. It is unclear if the compressed gas is the refrigerant gas that was compressed in the previous claim limitation: that is “compressing the refrigerant gas from the low pressure tank and delivering it to a high pressure tank” in lines 8-9, or it is entirely a different refrigerant gas. 
Claim 18 recites the limitation "the routing system" in line 1 lacks an antecedent basis.
Claim 18 recites the limitation "the compressing device" in line 2 lacks antecedent basis.

Claims 2-10, 12-14 and 15-17 depend from an independent claims 1, 11 and 15 and therefore inherit the 35 U.S.C. 112(b) deficiencies of their parent claims.

Allowable Subject Matter
Claims 1, 11 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763